ORDER

PER CURIAM.
The Director of Revenue appeals from the trial court’s judgment reinstating the driving privileges of petitioner, Matthew J. Stawizynski, which had been revoked for one year pursuant to Section 577.041 RSMo (2000) after petitioner refused to submit to a chemical test. Applying the principles set out in Hinnah v. Director of Revenue, 77 S.W.3d 616 (Mo. banc 2002), we find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
*596An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).